NUMBER 13-12-00399-CR

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                       IN RE ANGEL FIDENCIO CANDANOZA


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

           Before Chief Justice Valdez and Justices Garza and Vela
                     Memorandum Opinion Per Curiam1

       Relator, Angel Fidencio Candanoza, proceeding pro se, filed a petition for writ of

mandamus on June 20, 2012.             Relator alleges that he was convicted of aggravated

sexual assault on or about December 16, 2010.                 Through this original proceeding,

relator seeks to compel his attorney to provide him with a copy of the file underlying

relator’s conviction

       Article V, Section 6 of the Texas Constitution specifies the appellate jurisdiction

of the courts of appeals, and states that the courts of appeals “shall have such other
       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
jurisdiction, original and appellate, as may be prescribed by law.” TEX. CONST. art. V, §

6.   This Court’s original jurisdiction is governed by section 22.221 of the Texas

Government Code. See TEX. GOV’T CODE ANN. § 22.221 (West 2004). This section

provides that we may issue writs of mandamus and “all other writs necessary to enforce

the jurisdiction of the court.” See id. § 22.221(a). The section expressly limits the

mandamus jurisdiction of the courts of appeals to writs of mandamus issued against “a

judge of a district or county court in the court of appeals’ district” or against a “judge of a

district court who is acting as a magistrate at a court of inquiry . . . in the court of

appeals district.” See id. § 22.221(b).

       Under the express provisions of the government code, a party’s attorney is not

one of the individuals over whom we have mandamus jurisdiction. See id.; see also In

re Weems, No. 14-12-00472-CR, 2012 Tex. App. LEXIS 4424, at **2–3 (Tex. App.—

Houston [14th Dist.] June 5, 2012, orig. proceeding) (per curiam) (not designated for

publication); In re Richards, No. 05-12-00308-CV, 2012 Tex. App. LEXIS 2200, at *1

(Tex. App.—Dallas Mar. 21, 2012, orig. proceeding) (mem. op.).              Moreover, article

11.07 of the Texas Code of Criminal Procedure vests jurisdiction over post-conviction

relief from otherwise final felony convictions in the Texas Court of Criminal Appeals.

See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2011); Board of Pardons &

Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex.

Crim. App. 1995); In re Watson, 253 S.W.3d 319, 320 (Tex. App.—Amarillo 2008, orig.

proceeding). The courts of appeals have no role in criminal law matters pertaining to

proceedings under article 11.07 and have no authority to issue writs of mandamus in

connection with such proceedings. See TEX. CODE CRIM. PROC. ANN. art. 11.07, §§ 3; 5;



                                              2
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 242 (Tex. Crim. App. 1991) (orig.

proceeding); In re Briscoe, 230 S.W.3d 196 (Tex. App.—Houston [14th Dist.] 2006, orig.

proceeding); In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001,

orig. proceeding).

       The Court, having examined and fully considered the petition for writ of

mandamus and the applicable law, is of the opinion that we lack jurisdiction over this

matter. Accordingly, relator's petition is dismissed for lack of jurisdiction.




                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).
Delivered and filed the
21st day of June, 2012.




                                              3